Citation Nr: 1440143	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of fracture of the proximal phalanx of the right thumb, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim of entitlement to an increased rating for his service-connected right thumb disability.  

The Veteran was duly scheduled to testify before a member of the Board in March 2013. The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. §§ 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

The Veteran had also filed claims of entitlement to service connection for a low back disability and a bilateral leg disability, to include numbness and tingling, in May 2008.  These claims were denied in an October 2008 rating decision.  Following a March 2009 statement of the case, the Veteran perfected his appeal on these issues in a May 2009 VA Form 9.  In a June 2011 statement, the Veteran withdrew these claims from appellate status.  

The Veteran also filed a TDIU claim in January 2009.  This claim was denied in a March 2009 rating decision.  He filed another TDIU claim in January 2010.  It was also denied in the July 2010 rating decision, and the Veteran perfected his appeal as to this issue in his January 2011 VA Form 9.  However, a December 2011 rating decision granted the Veteran a 100 percent disability rating for major depressive disorder.  It was noted in the rating decision that this constituted a grant of his TDIU claim.  The Veteran did not file a notice of disagreement as to the effective date.  Accordingly, the Veteran's entitlement to a TDIU is not before the Board.  


FINDING OF FACT

The right thumb disability is manifested by objective complaints of pain on motion, no gaps between the fingertips and the palm, and IP (interphalangeal) flexion limited to 30 degrees.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of fracture of the proximal phalanx of the right thumb have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5228 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has satisfied its duties to notify and assist the Veteran in this case.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in March 2010, prior to the adjudication in July 2010, of the evidence and information necessary to substantiate his increased rating claim.  This letter also advised the Veteran of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

VA's duty to assist the Veteran includes assisting him in the procurement of service records and pertinent treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All identified, available VA and non-VA records have been obtained and considered.  Service treatment records are also associated with the claims file.  Further, there is no indication or argument that any pertinent medical records remain outstanding.

The Veteran was also afforded VA examinations concerning his claimed disability in July 2010 and November 2010.  Neither the Veteran nor his representative have argued that these examinations are inadequate for rating purposes, and a review of the examination report reveals no inadequacies.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duties to inform and assist.  

II.  Analysis

The Veteran is seeking an increased rating for his service-connected residuals of fracture of the proximal phalanx of the right thumb, which is currently evaluated as 10 percent disabling.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider such "functional losses" of a musculoskeletal disability; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion and should be equated to loss of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the provisions of 38 C.F.R. § 4.59, it is the intent to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, actually painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimum compensable rating for that joint.  In this case, the Veteran has consistently reported experiencing chronic pain in his right thumb, including painful motion. As a lay person, he is competent to report what comes to him through his senses.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds him credible.  As such, his current 10 percent rating is warranted.

Under Diagnostic Code 5228, a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

The Veteran had a VA examination in May 2010.  He reported localized pain once per week, and described the pain as aching, oppressive, and sharp.  The Veteran stated that the pain can be exacerbated by physical activity.  The Veteran stated that he cannot do repetitive motion due to pain and swelling.  

Upon examination, the Veteran's right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  His right hand strength was within normal limits.  Radial abduction was 0-70 degrees, both initially and after repetitive motion.  Palmar abduction was 0-70 degrees, both initially and after repetitive motion.  Metacarpophalangeal (MP) flexion was 0-60 degrees, both initially and after repetitive motion.  IP flexion was limited, in that it only went to 0-30 degrees, both initially and after repetitive motion.  The examiner found that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The Veteran had a second examination in November 2010 as part of his then-pending TDIU claim.  The Veteran reported an occasional aching non-radiating pain located from the IP to MP joints.  He stated that was made worse with cold or wet weather or poor gripping, and made better with rest.  He reported weakness, stiffness, swelling, fatigueability, lack of endurance, loss of motion, and deformity with angulation.  The Veteran reported that the pain is stable with no flare-ups and no incapacitating episodes.

Upon examination, no crepitation or instability was found.  There was normal opposition with his thumb and fingertips.  The MP range of motion against gravity was 0-50 degrees (normal is 0-90 degrees), with no limited range of motion upon repetitive use.  The distal interphalangeal (DIP) joint range of motion against gravity was 0-70 degrees (normal is 0-70 degrees), with 15 degree radial deviation.  There was not limited range of motion upon repetitive use.  

Given the above, the Veteran is not entitled to a high rating under this diagnostic code as there is not a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  When considering the Veteran's subjective complaints, the medical evidence of record also does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent rating presently assigned.  At both examinations, the examiner found that repetitive use did not limit joint function.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. As such, a higher rating cannot be assigned under DC 5228 based on DeLuca considerations.

The Veteran is not entitled to a higher rating under an alternate rating code.  While a 20 percent rating is allowed under DC 5224 for unfavorable ankylosis of the thumb, the examiner found that there was no ankylosis.  As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating already assigned for low back strain.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  There are, however, no reports of any periods of hospitalization.  In addition, a disability rating itself is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  The veteran's symptoms, including pain and decreased range of motion are accounted for by, and do not exceed, the criteria of Diagnostic Code 5228.  See Thun, 22 Vet. App. at 115, Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Based on the evidence, the Board concludes that the facts of this case do not warrant referral to the Compensation and Pension Service for consideration of an extraschedular rating.  38 U.S.C.A. § 5107(b); see Barringer v. Peake, 22 Vet. App. 242, 243-45 (2008); Thun, 22 Vet. App. at 115-16.

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for an increased rating.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.

ORDER

Entitlement to a rating in excess of 10 percent for residuals of fracture of the proximal phalanx of the right thumb is denied.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


